United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-1399
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Freeman Johnson,                       * District of Nebraska.
                                       *
            Appellant.                 *      [UNPUBLISHED]
                                  ___________

                             Submitted: April 27, 2007
                                Filed: May 3, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Freeman Johnson (Johnson) appeals the 141-month sentence the district court1
imposed after granting the government’s Federal Rule of Criminal Procedure 35(b)
motion to reduce Johnson’s sentence for his post-sentencing substantial assistance.
Johnson’s counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing Johnson’s extensive cooperation warranted
a 50% sentence reduction rather than a 40% reduction. Counsel’s argument is
unavailing. See United States v. Coppedge, 135 F.3d 598, 599 (8th Cir. 1998) (per

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
curiam) (challenge to extent of sentence reduction upon government’s Rule 35(b)
motion was unreviewable because appeal was not based on any criteria listed in 18
U.S.C. § 3742(a)); United States v. Haskins, 479 F.3d 955, 957 (8th Cir. 2007) (per
curiam) (court lacks jurisdiction to consider reasonableness of sentence following
Rule 35(b) reduction; United States v. Booker, 543 U.S. 220 (2005), did not expand
§ 3742(a) to include appellate review of discretionary sentencing reductions).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. We grant counsel’s motion to withdraw,
and we affirm.
                       ______________________________




                                        -2-